Citation Nr: 1713209	
Decision Date: 04/13/17    Archive Date: 04/26/17

DOCKET NO.  11-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, with combat service in the Republic of Vietnam.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri; and a December 2008 rating decision by the RO in Philadelphia, Pennsylvania.  Jurisdiction currently resides with the RO in New Orleans, Louisiana.  

Following the June 2007 denial, the Veteran submitted a private medical opinion regarding his hypertension sufficient to constitute new and material evidence.  Because new and material evidence was received within one year of the June 2007 rating decision, that decision did not become final.  38 C.F.R. § 3.156 (2016).  

In September 2014, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of that proceeding is associated with the electronic claims folder.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains the September 2014 Board hearing transcript, and other documents that are duplicative of those in VBMS or not relevant to the issues on appeal.


FINDING OF FACT

The probative evidence of record indicates that hypertension was aggravated by service-connected PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension as secondary to service-connected PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim decided herein are moot.

Service Connection

The Veteran is seeking entitlement to service connection for hypertension, which he asserts is caused or aggravated by his service-connected PTSD.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran submitted a November 2004 letter from an epidemiologist at the New York Academy of Medicine, in which the epidemiologist wrote that PTSD-positive veterans had substantially higher risks of circulatory disease.  This is not an etiological opinion as it does not address the Veteran.

In a June 2007 private medical record, the Veteran's treating cardiologist assessed hypertension "maybe secondary to the above diagnosis of posttraumatic stress disorder with subsequent coronary artery disease."  This opinion is inadequate as it is speculative.

The Veteran was afforded a VA examination in June 2008.  The examiner reported that hypertension was diagnosed in 1999, decades after separation from service.  The examiner opined that the Veteran's hypertension was unrelated to his PTSD, as there was no medically proven connection between PTSD and decades later development of hypertension.  This opinion is inadequate is it failed to address whether hypertension was aggravated by PTSD, and required a medically proven connection when the correct standard is whether it is at least as likely as not that hypertension is caused or aggravated by PTSD.

Thereafter, the Veteran's representative submitted a January 2012 article from the Journal of Psychosomatic Research that reported that veterans with a history of PTSD had increased odds of developing hypertension.

The Veteran underwent another VA examination in November 2013.  The examiner opined that was unlikely that the Veteran's hypertension was caused or aggravated by PTSD.  In support of that opinion, the examiner reasoned that while PTSD can cause intermittent elevated blood pressure, it had not been medically proven that PTSD cased a permanent sustained elevation of a person's blood pressure.  The examiner further stated that there was no generally accepted medical study that conclusively linked PTSD with sustained, permanent hypertension.  Again, this opinion is inadequate for applying the same erroneous standard as the August 2008 examiner's opinion.

At the September 2014 Board hearing, the Veteran testified that his PTSD symptoms of anxiety and panic attacks exacerbated his high blood pressure.

The Veteran was afforded another VA examination in January 2015.  The examiner opined that the Veteran's hypertension was unrelated to his PTSD.  In support of that opinion, the examiner noted that there was only anecdotal evidence that PTSD temporarily elevated blood pressure, and that there were no studies proving that PTSD caused hypertension.  Again, the opinion is inadequate as the examiner erroneously required medical conclusiveness when the appropriate standard is whether it is at least as likely as not that service-connected PTSD caused or aggravated hypertension.

In light of the multiple inadequate VA opinions, in July 2016 the Board submitted a request for a Veterans Health Administration (VHA) expert medical opinion on the issue of whether the Veteran's hypertension was etiologically related to PTSD.

In a September 2016 VHA opinion, the physician opined that while he or she was unable to conclusively state whether PTSD aggravated the Veteran's hypertension, it was at least as likely as not that the Veteran's hypertension was aggravated by his PTSD symptoms and effects of anxiety and panic attacks.  In support of that opinion, the physician reported that there were multiple studies suggesting that PTSD was a risk factor for developing hypertension due to increased catecholamine response and decreased activity levels in persons with PTSD.  However, the physician noted that there were no studies to show that in PTSD positive persons who already had hypertension but took their medications correctly and had appropriate lifestyle changes, that increased catecholamine response led to those patients having worse or harder to control blood pressure than their counterparts who did not have PTSD.  Therefore, the physician could not conclusively state that PTSD was aggravating the Veteran's hypertension, but that it was at least a 50 percent probability.

The foregoing demonstrates that entitlement to service connection for hypertension is warranted.  First, the Veteran has a current diagnosis of hypertension.  Second, the evidence is in relative equipoise on the issue of whether PTSD aggravated the Veteran's hypertension.  The VA examinations and opinions of record are inadequate and afforded no weight, with the exception of the 2016 VHA physician expert opinion.  The 2016 physician opined that it was at least as likely as not that service-connected PTSD aggravated the Veteran's hypertension, and an adequate rationale was provided to support that conclusion.  Reasonable doubt must be resolved in the Veteran's favor, therefore the criteria for service connection for hypertension as secondary to service-connected PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.110 (2016).
 

ORDER

Entitlement to service connection for hypertension as secondary to service-connected PTSD is granted.



____________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


